Citation Nr: 1032337	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-38 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUE

Entitlement to reimbursement or payment for the cost of private 
medical services to include nursing home care provided to the 
appellant at the Meadowbrook Care Center, for the period 
extending from June 13, 2003, to July 8, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the United States 
Air Force from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter decision of March 2004 issued by the 
Department of Veterans Affairs (VA), VA Medical Center, in 
Cincinnati, Ohio.  Following that action, the appellant and his 
spouse presented testimony before the undersigned Acting Veterans 
Law Judge (AVLJ) at the Cleveland, Ohio, VA Regional Office (RO).  
Said hearing took place in September 2009.  A transcript of that 
hearing was prepared and has been included in the claims folder 
for review.  

The appeal is REMANDED to the Cincinnati VA Medical Center.  VA 
will notify the appellant if further action is required.


REMAND

The appellant has asked that the VA pay for medical services 
received by him for the period of June 13, 2003, to July 8, 2003, 
at the Meadowbrook Care Center, in Montgomery, Ohio.  The record 
indicates that on or about May 30, 2003, the appellant suffered 
from a left cerebellar bleed.  He sought treatment at the VA 
Medical Center in Cincinnati where he was treated for a 
"stroke".  On or about June 6, 2003, it was determined that the 
appellant had become stable and he was, per a Rating Decision 
issued by the Cleveland RO in February 2004, moved to a nursing 
home for rehabilitation.  The appellant remained at the nursing 
home (Meadowbrook Care Center) until his release on July 8, 2003.

Shortly after the appellant's release from Meadowbrook Care 
Center, he received a bill for services rendered.  He paid the 
bill and then requested reimbursement for the expenses that he 
incurred.  After he submitted his claim to the VA Medical Center 
in Cincinnati, the Cleveland RO service-connected the cerebellar 
hemorrhage with subarachnoid bleed secondary to the appellant's 
service-connected hypertension.  He was assigned a 100 percent 
disability rating effective May 30, 2003.  That rating remained 
in effect until September 1, 2003.  Shortly after the Cleveland 
RO issued its decision, the Cincinnati VAMC proffered its letter 
decision that denied the appellant's claim.  The appellant was 
notified of the Cincinnati action and he appealed.

Following the appellant's submission of his notice of 
disagreement, the VAMC issued a Statement of the Case (SOC).  
This occurred in November 2007.  In discussing the reasons for 
the negative decision, the VAMC noted the following:

	. . . A clinical review of the 
documentation from Meadowbrook Care Center 
revealed that the treatment rendered to 
[the appellant] was not service related, 
not emergent, nor of a nature that delay in 
seeking treatment would have been hazardous 
to life or health. . . .

The VAMC did not discuss the opinion provided by the VA Clinic 
Director, dated March 11, 2004, who wrote that the treatment 
received from June 13, 2003, to July 8, 2003, was for "post 
stroke rehab", a condition he was service-connected therefor, 
and that the services were "needed . . . that delay would have 
been hazardous to life or health."  

To support his claim, the appellant and his spouse have proffered 
testimony before the undersigned AVLJ.  During that hearing, the 
appellant/spouse indicated that the VAMC gave them the option of 
choosing one of two nursing homes and that a VA nursing 
home/rehabilitation center was not available for the type of care 
the appellant needed.  

Accordingly, the question arises as to whether there was actual 
space available at a VA or other Federal nursing home for the 
appellant.  Therefore, VA Medical Center personnel should be 
asked whether the VA or another Federal entity was actually 
capable of providing the appellant the nursing home care he 
needed for the time period extending from June 13, 2003, to July 
8, 2003.  Further, it should be discovered where the VAMC 
proposed sending the appellant so that he could receive the 
necessary care needed.  

In other words, because there appears to be a lack of clarity as 
to whether a VA or other Federal nursing home/rehabilitation 
center was feasibly available for the appellant that could 
provide the care needed, it is the conclusion of the Board that 
this claim must be returned to the VAMC for additional 
development and clarification.  Accordingly, the case is REMANDED 
for the following action:

1.  The Cincinnati VA Medical Center should 
examine its records and document in the 
claims file which VA or other Federal 
nursing home facilities, if any, were 
available to the appellant and his spouse, 
prior to his move to the Meadowbrook Care 
Center.  If there was an offer to place the 
appellant in such VA or other Federal 
rehabilitation, then the circumstances of 
this offer (who, what, where, when, how) 
must also be included in this 
documentation.  The Cincinnati VA Medical 
Center must additionally document in the 
claims file whether the any such VA or 
other Federal facilities were capable of 
providing to the appellant the type of care 
and rehabilitative treatment he received at 
the Meadowbrook Care Center.  

2.  After undertaking the above 
development, the Cincinnati VA Medical 
Center must ensure that all requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the Cincinnati VA Medical 
Center should adjudicate the issue on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant and his 
accredited representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  No action is required of the appellant 
until he is contacted by the Cincinnati VA Medical Center.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


